
	
		II
		111th CONGRESS
		2d Session
		S. 3001
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 4, 2010
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of Commerce to
		  establish a loan program to assist in the locating of information technology
		  and manufacturing jobs in the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America Recruits Act of
			 2009.
		2.Program of loans to attract jobs in
			 information technology and manufacturing sectors
			(a)DefinitionsIn this section:
				(1)Economic development districtThe term economic development
			 district has the meaning given the term in section 3 of the Public Works
			 and Economic Development Act of 1965 (42 U.S.C. 3122).
				(2)Eligible entityThe term eligible entity means
			 an entity that employs not fewer than 20 full-time equivalent employees in
			 eligible jobs.
				(3)Eligible intermediaryThe term eligible intermediary
			 has the meaning given the term eligible recipient in section 3
			 of the Public Works and Economic Development Act of 1965 (42 U.S.C.
			 3122).
				(4)Eligible jobThe term eligible job means,
			 with respect to an entity, a job—
					(A)that is related to information technology
			 or is in the manufacturing sector; and
					(B)in which the entity employs a full-time
			 equivalent employee.
					(5)SecretaryExcept as otherwise provided, the term
			 Secretary means the Secretary of Commerce.
				(6)Targeted labor surplus areaThe term targeted labor surplus
			 area means an area in the United States that, on the date on which the
			 program is established under subsection (b)—
					(A)is included in the most recent
			 classification of labor surplus areas by the Secretary of Labor; and
					(B)has an unemployment rate equal to or
			 greater than 140 percent of the unemployment rate of the United States.
					(b)Program requiredNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall, acting through the Assistant
			 Secretary of Commerce for Economic Development, establish a program to assist
			 eligible entities, when deciding whether to locate eligible jobs in foreign
			 countries or in the United States, in locating such jobs in economic
			 development districts or targeted labor surplus areas.
			(c)Federal grants to eligible
			 intermediaries
				(1)In generalThe Secretary shall carry out the program
			 required by subsection (b) through the award of grants to eligible
			 intermediaries to provide loans to eligible entities to assist such eligible
			 entities in locating eligible jobs in economic development districts or
			 targeted labor surplus areas.
				(2)Schedule of grant awardsNot later than 390 days after the date of
			 the enactment of this Act, the Secretary shall complete the award of all grants
			 to eligible intermediaries under this subsection.
				(3)Total amount of grant awardsThe total amount of grants awarded by the
			 Secretary to eligible intermediaries under this subsection shall be not less
			 than $40,500,000.
				(4)Application
					(A)In generalAn eligible intermediary seeking a grant
			 under this subsection shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 require.
					(B)Opportunities for submittalThe Secretary shall provide 2 opportunities
			 to submit an application under this paragraph. The second opportunity to submit
			 an application shall be not more than 90 days after the first
			 opportunity.
					(C)CertificationAn application submitted under subparagraph
			 (A) shall include a certification made by the appropriate official of the
			 eligible intermediary that the eligible intermediary will use any grant award
			 received by the eligible intermediary under this subsection in accordance with
			 the requirements of subsection (d).
					(5)Evaluation
					(A)In generalThe Secretary shall evaluate each
			 application submitted under paragraph (4) for purposes of this subsection using
			 the factors described in subparagraph (B).
					(B)FactorsIn evaluating an eligible intermediary for
			 receipt of a grant under this subsection, the Secretary shall consider the
			 following factors:
						(i)The amount of non-Federal funds the
			 eligible intermediary expects to make available to assist eligible entities in
			 locating eligible jobs in economic development districts or targeted labor
			 surplus areas.
						(ii)The quality of eligible jobs to be located
			 with assistance from the eligible intermediary and the difficulty of the
			 relocation, with preference for those eligible intermediaries expected to
			 assist in the location of higher quality eligible jobs or eligible jobs that
			 are more difficult to relocate.
						(iii)The number of eligible jobs expected to be
			 located as a result of receiving a grant.
						(iv)Whether the State in which the eligible
			 intermediary proposes to establish a loan program under subsection (d) has a
			 plan to promote the sale and marketing of goods produced in the State and
			 whether the application of the eligible intermediary is consistent with such
			 plan.
						(v)Whether the State in which the eligible
			 intermediary proposes to establish a loan program under subsection (d) has made
			 significant progress in developing a strategic plan in accordance with section
			 276 of the Trade Act of 1974 (19 U.S.C. 2371e).
						(vi)If the eligible intermediary proposes to
			 provide assistance with locating eligible jobs in a targeted labor surplus area
			 not located in an economic development district, the following:
							(I)The severity of the unemployment level of
			 the State in which the targeted labor surplus area is located, determined by
			 comparing the average number of unemployed individuals in such State for the
			 2-year period ending on the date on which the Secretary establishes the program
			 under subsection (b) to the average number of unemployed individuals in all
			 States for the same period.
							(II)The extent by which the per capita income
			 of the targeted labor surplus area is less than the average per capita income
			 of the State in which such area is located.
							(vii)If the eligible intermediary expects to
			 apply for 1 or more grants under section 275, 278, or 279A of the Trade Act of
			 1974 (19 U.S.C. 2371d, 2372, and 2373), how the eligible intermediary plans to
			 integrate the loan program to be established by the eligible intermediary under
			 subsection (d) with the activities relating to such grants.
						(C)Submittal of applications to
			 GovernorsUpon the request of
			 a Governor of a State, the Secretary shall submit to such Governor a list of
			 all applicants who—
						(i)request a grant under this subsection to
			 establish a loan program under subsection (d) in such State; and
						(ii)the Secretary considers the most qualified
			 for a grant under this subsection.
						(6)ApprovalThe Secretary shall approve or disapprove
			 each application submitted under paragraph (5) for a grant to carry out a loan
			 program under subsection (d) in a State as the Secretary considers would have
			 the greatest positive economic effect on the economy of such State. In
			 determining whether to approve or disapprove an application, the Secretary may
			 take into account the recommendation on such application by the Governor of
			 such State.
				(7)Matching requirement
					(A)In generalAn eligible intermediary seeking a grant
			 under this subsection shall agree to make available non-Federal funds to carry
			 out the purposes of the program required by subsection (b) in an amount equal
			 to not less than 25 percent of the grant awarded to such eligible intermediary
			 under this subsection.
					(B)LimitationNon-Federal funds under subparagraph (A)
			 may not include in-kind contributions.
					(d)Loans from eligible intermediaries to
			 eligible entities
				(1)In generalEach eligible intermediary receiving a
			 grant under subsection (c) shall use the grant to establish a program to
			 provide assistance to eligible entities in locating eligible jobs in economic
			 development districts or targeted labor surplus areas.
				(2)Loans
					(A)In generalAn eligible intermediary with a program
			 under paragraph (1) shall carry out such program by awarding loans to eligible
			 entities to cover the costs incurred by such entities in carrying out the
			 location of eligible jobs as described in paragraph (1).
					(B)Schedule of loan awardsEach eligible intermediary with a program
			 under paragraph (1) shall complete the awarding of loans under such program not
			 later than 180 days after the date that the eligible intermediary receives a
			 grant under subsection (c).
					(3)Loan terms and conditionsThe following shall apply with respect to
			 loans provided under paragraph (2):
					(A)TermLoans shall have a term of 2 years.
					(B)Interest
			 ratesLoans shall not bear
			 any interest.
					(4)AmountsA loan awarded by an eligible intermediary
			 to an eligible entity under this subsection shall be disbursed by the eligible
			 intermediary to the eligible entity in 2 installments as follows:
					(A)Initial installmentThe initial installment of the loan shall
			 be disbursed to the eligible entity as soon as practicable after the loan is
			 awarded in an amount equal to $5,000 per eligible job not located in an
			 economic development district or targeted labor surplus area that the eligible
			 entity intends to locate in an economic development district or targeted labor
			 surplus area under this subsection.
					(B)Second installmentSubject to paragraph (5)(B), the second
			 installment of the loan shall be disbursed to the eligible entity as soon as
			 practicable after the 366th day after the initial installment is disbursed in
			 an amount equal to $5,000 per eligible job that the eligible entity
			 successfully locates in an economic development district or targeted labor
			 surplus area that was not located in an economic development district or
			 targeted labor surplus area on the day before the eligible entity was awarded
			 the loan.
					(5)Certification of increase in
			 employment
					(A)Initial certificationNot earlier than the 335th day of a loan
			 under this subsection and not later than the 365th day of such loan, the
			 eligible entity awarded the loan shall certify to the satisfaction of the
			 eligible intermediary that—
						(i)the eligible entity increased, during the
			 first year of the loan, the number of full-time equivalent employees employed
			 by the eligible entity in an eligible job in an economic development district
			 or a targeted labor surplus area;
						(ii)such increase was consistent with the
			 purpose of locating eligible jobs in economic development districts or targeted
			 labor surplus areas; and
						(iii)the eligible entity has not reduced, during
			 the first year of the loan, the number of full-time equivalent employees who
			 are employed in eligible jobs outside the economic development district or
			 targeted labor surplus area—
							(I)in the State; and
							(II)in other States.
							(B)Final certificationNot earlier than the 720th day of a loan
			 under this subsection and not later than the 730th day of such loan, the
			 eligible entity awarded the loan shall certify to the satisfaction of the
			 eligible intermediary that—
						(i)the eligible entity did not reduce, during
			 the second year of the loan, the number of full-time equivalent employees
			 employed by the eligible entity in an eligible job in an economic development
			 district or a targeted labor surplus area; and
						(ii)the eligible entity has not reduced, during
			 the second year of the loan, the number of full-time equivalent employees who
			 are employed in eligible jobs outside the economic development district or
			 targeted labor surplus area—
							(I)in the State; and
							(II)in other States.
							(C)Failure to certify
						(i)Initial certificationIf an eligible entity awarded a loan under
			 this subsection fails to make the certification required by subparagraph (A),
			 the eligible entity shall—
							(I)be ineligible for the second installment of
			 the loan under paragraph (4)(B); and
							(II)repay to the eligible intermediary the
			 amount of the loan received by the recipient.
							(ii)Final certificationIf an eligible entity awarded a loan under
			 this subsection fails to make the certification required by subparagraph (B),
			 the eligible entity shall repay to the eligible intermediary the entire amount
			 of the loan received by the recipient.
						(6)Loan forgivenessIf an eligible entity makes the
			 certifications required by paragraph (5), the eligible intermediary shall
			 forgive the loan the eligible intermediary provided to such eligible
			 entity.
				(7)LimitationAn eligible intermediary may not award a
			 loan to any eligible entity under this subsection for the purpose of relocating
			 a job from one State to another State.
				(8)Consultation and coordinationTo the extent practicable, an eligible
			 intermediary establishing a program under this subsection shall carry out such
			 program in consultation and coordination with—
					(A)State governments;
					(B)local economic development agencies of
			 States;
					(C)local governments; and
					(D)economic development districts.
					(9)Administrative costsAn eligible intermediary may not use more
			 than 5 percent of any grant received by the eligible intermediary under
			 subsection (c) for costs of administering a program under paragraph (1).
				(10)AuditsEach eligible intermediary who establishes
			 a program under paragraph (1) shall audit each eligible entity awarded a loan
			 under this subsection to ensure that the eligible entity locates eligible jobs
			 in economic development districts or targeted labor surplus areas.
				(e)Publication of loan awards
				(1)Notice to SecretaryNot later than 30 days after the date on
			 which an eligible intermediary awards a loan under subsection (d), the eligible
			 intermediary shall submit to the Secretary such information regarding the loan
			 as the Secretary may require, including the following:
					(A)The name of the loan recipient.
					(B)The number of eligible jobs to be located
			 in an economic development district or a targeted labor surplus area with
			 assistance from the loan recipient.
					(C)The economic development district or
			 targeted labor surplus area concerned.
					(D)The State concerned.
					(2)Publication on Internet web
			 siteNot later than 30 days
			 after the date on which the Secretary receives information under paragraph (1),
			 the Secretary shall publish such information on the Internet Web site of the
			 Department of Commerce.
				(f)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall prescribe regulations to carry
			 out this section.
			(g)ReportNot later than 570 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report on
			 the program required by subsection (b).
			(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary amounts as follows:
				(1)To be awarded as grants under subsection
			 (c), $40,500,000.
				(2)For the administration of the program
			 required by subsection (b), $2,000,000.
				
